J-S32043-14

NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37


IN THE INTEREST OF: H.L., A MINOR             IN THE SUPERIOR COURT OF
                                                    PENNSYLVANIA

APPEAL OF: D.F.W., NATURAL MOTHER             No. 79 WDA 2014


            Appeal from the Order entered December 5, 2013,
       in the Court of Common Pleas of Blair County, Civil Division,
                    at No(s): CP-07-DP-0000100-2012

IN THE INTEREST OF: B.L., A MINOR             IN THE SUPERIOR COURT OF
                                                    PENNSYLVANIA

APPEAL OF: D.F.W., NATURAL MOTHER             No. 80 WDA 2014


            Appeal from the Order entered December 5, 2013,
     in the Court of Common Pleas of Blair County, Juvenile Division,
                    at No(s): CP-07-DP-0000102-2012

IN RE: B.S.L., A MINOR                        IN THE SUPERIOR COURT OF
                                                    PENNSYLVANIA

APPEAL OF: D.F.W., NATURAL MOTHER             No. 81 WDA 2014


           Appeal from the Decree entered December 10, 2013,
         in the Court of Common Pleas of Blair County, Orphans’
                       Court, at No(s): 2013 AD 44

IN THE   INTEREST    OF:   H.R.-S.L.,   A     IN THE SUPERIOR COURT OF
MINOR                                               PENNSYLVANIA


APPEAL OF: D.F.W., NATURAL MOTHER             No. 82 WDA 2014


           Appeal from the Decree entered December 10, 2013,
         in the Court of Common Pleas of Blair County, Orphans’
                      Court, at No(s): 2013 AD 44-A
J-S32043-14


BEFORE:     PANELLA, DONOHUE, and ALLEN, JJ.

MEMORANDUM BY ALLEN, J.:                         FILED AUGUST 04, 2014

     Appellant, D.F.W. (“Mother”), appeals from the order and decrees

entered on December 5, 2013 and December 10, 2013, terminating Mother’s

parental rights to H.L. (born in July of 2004) and B.L. (born in February of

2002) (collectively “the Children”), and changing their permanency goals to

adoption.1 We affirm.

     Since 2004, Blair County Children, Youth and Families (“CYF”) has

been involved with this family due to Mother’s inability to care for and

provide supervision for the Children, her abusive relationships with men,

lack of suitable housing, Mother’s drug use, Mother’s mental health issues,

and her failure to cooperate with CYF.2

     On May 3, 2012, H.L. was removed from Mother’s care and placed in

Clarion Psychiatric Hospital for H.L.’s suicidal and homicidal intentions

following a Childline report that Mother’s paramour, D.R., abused H.L. CYF

was unable to establish that the allegations rose to the level of abuse. On

June 22, 2012, H.L. was released from Clarion Psychiatric Hospital, and

placed in a mental health foster home through Blair County Mental Health

Services.


1
  On December 10, 2013, R.L. (“Father”) voluntarily relinquished his
parental rights to the Children.
2
  On December 4, 2012, Mother’s parental rights to K.W. and T.W., who are
the Children’s half-siblings, were terminated.
                                    -2-
J-S32043-14


     On July 7, 2012, CYF received a report that Mother was unable to

appropriately provide for the Children; i.e., that they were without proper

care and control. On August 13, 2013, CYF received a report that B.L. had

been acting out at home, acting out sexually, and that Mother was

diagnosed with Post Traumatic Stress Disorder, anxiety, and severe

depression.   On August 14, 2012, CYF received a Childline report that

Mother took the Children to Altoona Regional Hospital because they were

exhibiting sexual acts on each other, and that D.R. abused the Children. On

August 14, 2012, Mother signed a Voluntary Placement Agreement to place

B.L. in a foster home, and H.L. remained in his therapeutic foster home

through Mental Health Services.

     On August 27, 2012, Mother moved out of her home and was residing

at an emergency shelter. On September 17, 2012, following a dependency

hearing, the trial court adjudicated the Children dependent. The September

17, 2012 order directed Mother to: (1) refrain from all criminal activity; (2)

attain and maintain clean, safe and appropriate housing; (3) notify CYF

within 48 hours of all changes in household composition, housing, and

employment; (4) cooperate with all caseworkers and service providers; (5)

immediately provide caseworkers and all service providers with signed and

current consents of release and exchange of information; (6) fully cooperate

with all rules of the Children’s placement; (7) undergo drug and alcohol

evaluations   and   follow   all   treatment   recommendations;   (8)   undergo


                                       -3-
J-S32043-14


psychiatric evaluations and follow all treatment recommendations; and (9)

attend Women Aware.

     On November 8, 2012, H.L. was accepted by Sarah Reed Children’s

Center (“Sarah Reed”), but CYF was unable to reach Mother for her to sign

the necessary paperwork for H.L. to be admitted to Sarah Reed.             On

November 14, 2012, the trial court granted CYF emergency protective

custody of H.L. and admitted H.L. to Sarah Reed. On November 14, 2012,

B.L. was placed in the custody of D.H. (“Foster Mother”). On June 24, 2013,

H.L. left Sarah Reed and was placed in Hoffman Homes for Youth (“Hoffman

Homes”), where he has remained.

     On July 9, 2013, CYF filed a petition to involuntarily terminate Mother’s

parental rights to the Children and a motion for goal change to adoption. On

July 23, 2013, October 28, 2013, and November 26, 2013, the trial court

held hearings on the goal change and termination petition.    At the hearing,

Officer Cornell Thompson; Officer Nichole Douglas; Officer Derek Swope;

Kristel Wisor, a worker at Family Intervention Crisis Services (“FICS”);

Foster Mother; William Harper, H.L.’s therapist at Sarah Reed; Jennifer

Vieth, H.L.’s therapist at Hoffman Homes; and Damien Charlesworth, a CYF

caseworker; Father; and Mother testified. On December 5, 2013, the trial

court entered its decrees terminating Mother’s parental rights pursuant to 23

Pa.C.S.A. § 2511(a)(1), (2), (5), (8) and (b), and orders changing their




                                    -4-
J-S32043-14


permanency goal to adoption, and, on December 10, 2013, the trial court

entered amended decrees terminating Mother’s parental rights.

      On January 3, 2014, Mother timely filed notices of appeal, along with

concise statements of errors complained of on appeal pursuant to Pa.R.A.P.

1925(a)(2)(i) and (b). On January 30, 2014, the appeals were consolidated

sua sponte.3 Mother raises the following issues.

      1. Whether or not the trial court erred in terminating Mother’s
         parental rights?

      2. Whether or not the trial court erred in changing the goal to
         adoption?

Mother’s Brief at 30.

      Our standard of review regarding orders terminating parental rights is

as follows:

      When reviewing an appeal from a decree terminating parental
      rights, we are limited to determining whether the decision of the
      trial court is supported by competent evidence. Absent an
      abuse of discretion, an error of law, or insufficient evidentiary
      support for the trial court’s decision, the decree must stand.
      Where a trial court has granted a petition to involuntarily
      terminate parental rights, this Court must accord the hearing
      judge’s decision the same deference that we would give to a
      jury verdict. We must employ a broad, comprehensive review
      of the record in order to determine whether the trial court’s
      decision is supported by competent evidence.

In re S.H., 879 A.2d 802, 805 (Pa. Super. 2005). In termination cases, the

burden is upon the petitioner to prove by clear and convincing evidence that

3
  On June 16, 2014, this Court directed the trial court to provide an analysis
regarding Mother’s appellate issues, including termination pursuant to 23
Pa.C.S.A. § 2511(a) and (b), and goal change to adoption pursuant to 42
Pa.C.S.A. § 6351.
                                    -5-
J-S32043-14


the asserted grounds for seeking the termination of parental rights are valid.

Id. at 806. We have previously stated:

      The standard of clear and convincing evidence is defined as
      testimony that is so “clear, direct, weighty and convincing as to
      enable the trier of fact to come to a clear conviction, without
      hesitance, of the truth of the precise facts in issue.”

In re J.L.C. & J.R.C., 837 A.2d 1247, 1251 (Pa. Super. 2003).

      The trial court is free to believe all, part, or none of the evidence

presented and is likewise free to make all credibility determinations and

resolve conflicts in the evidence.   In re M.G., 855 A.2d 68, 73-74 (Pa.

Super. 2004). If competent evidence supports the trial court’s findings, we

will affirm even if the record could also support the opposite result. In re

Adoption of T.B.B., 835 A.2d 387, 394 (Pa. Super. 2003).         Additionally,

this Court “need only agree with [the trial court’s] decision as to any one

subsection in order to affirm the termination of parental rights.”     In re

B.L.W., 843 A.2d 380, 384 (Pa. Super. 2004) (en banc), appeal denied, 581
Pa. 668, 863 A.2d 1141 (2004). Accordingly, as the trial court focused on

Section 2511(a)(1) in terminating Mother’s parental rights, we will focus on

that section for our review.

      In terminating Mother’s parental rights, the trial court relied upon

Section 2511(a)(1) and (b) which provide:

      § 2511. Grounds for involuntary termination

      (a) General rule.--The rights of a parent in regard to a child
      may be terminated after a petition filed on any of the following
      grounds:

                                     -6-
J-S32043-14



         (1) The parent by conduct continuing for a period of at
         least six months immediately preceding the filing of the
         petition either has evidenced a settled purpose of
         relinquishing parental claim to a child or has refused or
         failed to perform parental duties.

                                   * * *

      (b) Other considerations.--The court in terminating the rights
     of a parent shall give primary consideration to the
     developmental, physical and emotional needs and welfare of the
     child. The rights of a parent shall not be terminated solely on
     the basis of environmental factors such as inadequate housing,
     furnishings, income, clothing and medical care if found to be
     beyond the control of the parent. With respect to any petition
     filed pursuant to subsection (a)(1), (6) or (8), the court shall not
     consider any efforts by the parent to remedy the conditions
     described therein which are first initiated subsequent to the
     giving of notice of the filing of the petition.

23 Pa.C.S.A. § 2511.

     We have explained this Court’s review of a challenge to the sufficiency

of the evidence to support the involuntary termination of a parent’s rights

pursuant to section 2511(a)(1) as follows:

           To satisfy the requirements of section 2511(a)(1), the
     moving party must produce clear and convincing evidence of
     conduct, sustained for at least the six months prior to the filing
     of the termination petition, which reveals a settled intent to
     relinquish parental claim to a child or a refusal or failure to
     perform parental duties. In addition,

         Section 2511 does not require that the parent
         demonstrate both a settled purpose of relinquishing
         parental claim to a child and refusal or failure to perform
         parental duties.   Accordingly, parental rights may be
         terminated pursuant to [s]ection 2511(a)(1) if the parent
         either demonstrates a settled purpose of relinquishing
         parental claim to a child or fails to perform parental
         duties.

                                    -7-
J-S32043-14



            Once the evidence establishes a failure to perform
            parental duties or a settled purpose of relinquishing
            parental rights, the court must engage in three lines of
            inquiry:   (1) the parent’s explanation for his or her
            conduct; (2) the post-abandonment contact between
            parent and child; and (3) consideration of the effect of
            termination of parental rights on the child pursuant to
            [s]ection 2511(b).

In re Z.S.W., 946 A.2d 726, 730 (Pa. Super. 2008) (internal citations

omitted).

     Regarding the definition of “parental duties,” this Court has stated:

     There is no simple or easy definition of parental duties. Parental
     duty is best understood in relation to the needs of a child. A
     child needs love, protection, guidance, and support. These
     needs, physical and emotional, cannot be met by a merely
     passive interest in the development of the child. Thus, this
     Court has held that the parental obligation is a positive duty
     which requires affirmative performance.

     This affirmative duty encompasses more than a financial
     obligation; it requires continuing interest in the child and a
     genuine effort to maintain communication and association with
     the child.

     Because a child needs more than a benefactor, parental duty
     requires that a parent exert himself to take and maintain a place
     of importance in the child’s life.

     Parental duty requires that the parent act affirmatively with good
     faith interest and effort, and not yield to every problem, in order
     to maintain the parent-child relationship to the best of his or her
     ability, even in difficult circumstances. A parent must utilize all
     available resources to preserve the parental relationship, and
     must exercise reasonable firmness in resisting obstacles placed
     in the path of maintaining the parent-child relationship. Parental
     rights are not preserved by waiting for a more suitable or
     convenient time to perform one’s parental responsibilities while
     others provide the child with . . . [the child’s] physical and
     emotional needs.

                                     -8-
J-S32043-14



In re B., N.M., 856 A.2d 847, 855 (Pa. Super. 2004), appeal denied, 582
Pa. 718, 872 A.2d 1200 (2005) (internal citations omitted).

     On appeal, Mother argues that the trial court erred in terminating her

parental rights to the Children.   Mother’s Brief at 4.   Specifically, Mother

contends that she has suitable housing, she does not have mental health

issues, and she had reasonable excuses for missing visits with the Children.

Mother’s Brief at 33-42.

     In terminating Mother’s parental rights pursuant to section 2511(a)(1),

the trial court reviewed the record and the evidence presented, and

concluded that it is clear from the record that, for a period of six months

leading up to the filing of the petition for involuntary termination, Mother

failed to perform any parental duties for the Children.    H.L. was removed

from Mother’s care since May 3, 2012, and B.L. was removed from Mother’s

care since August 14, 2012.

     The trial court determined:

     [E]ven though [M]other clearly loves her children, and [H.L.]
     consistently expresses a desire to live with her, and cares deeply
     about her, and benefits from having contact with her, [M]other
     has not demonstrated any ability to provide the [Children] a
     safe, secure and stable environment. She has not invested in
     any services for her own personal benefit.            She has not
     cooperated with [CYF]. She has not provided any independent
     verification    concerning      their   medical   treatment,   her
     prescriptions, etc.      She has not been honest with service
     providers. [The trial court] found her testimony to be lacking in
     credibility (e.g. in trying to explain why there has been so many
     missed visits, missed phone calls, failure to attend the monthly
     team meetings). [The trial court found] [Mother] to be an

                                    -9-
J-S32043-14


      excuse maker, i.e., that it is everyone else’s fault that the boys
      are in their current placements[--] it is the fault of [Father],
      [CYF], etc. We find that she does not recognize and appreciate
      the significance of the issues the boys are facing, especially
      [H.L.]. She essentially states that a return to her care will help
      “cure” all these issues, despite the fact that these issues existed
      when the children where in her care, custody and control,
      including prior psychiatric hospitalizations ….

Permanency Review Order, 12/5/13, at 5.

      Ms. Wisor, a caseworker for FICS, testified that FICS Reunification

Services were open on January 18, 2013 for reunification for Mother and B.L.

N.T., 7/23/13, at 32-33.    Ms. Wisor testified that Mother’s visits with B.L.

decreased and became fully supervised due to concerns with Mother missing

meetings, B.L.’s behavior declining, and concerns that D.R. was residing with

Mother. Id. at 35-41. Ms. Wisor testified that Mother never advanced past

step one because she missed thirty-six percent of her visits with B.L. and

thirty percent of her meetings. Id. at 52-53.

      Ms. Wisor testified that during FICS services, Mother tested positive for

opiates and benzodiazepines. Id. at 39. Ms. Wisor testified that Mother has

health problems, but never provided FICS with confirmation as to the

medication Mother was taking.       Id. at 50.    Ms. Wisor also found that

Mother’s housing was inappropriate, and Mother was not employed. Id. at

48.   Mother received unemployment compensation, and it expired in

February of 2013. Id. Further, Ms. Wisor testified that FICS made it clear

to Mother that reunification with the Children was not possible if she

remained in contact with D.R. Id. at 42-43. Ms. Wisor testified that D.R.

                                    - 10 -
J-S32043-14


was found hiding in Mother’s attic, and his mail continued to be delivered to

Mother’s residence. Id. at 36.

      Officer Douglas testified that he had approximately twelve interactions

with Mother over the past two years.        Id. at 17-18.    Officer Douglas

expressed concerns for the Children’s safety in the home.     Id. at 19-20.

Officer Swope testified that, on June 4, 2013, Mother and D.R. were involved

in an altercation where Mother was struck several times by D.R. Id. at 29-

30.   Ms. Wisor testified that, on July of 2013, FICS services were closed

because of Mother’s lack of progress. Id. at 46-47.

      Mr. Harper, H.L.’s therapist from Sarah Reed, testified that he worked

on issues of safety, anger management, and reducing anxiety with H.L. Id.

at 82. Mr. Harper testified that he was unable to make significant progress

with family therapy because of the lack of consistent contacts with Mother

and the existence of domestic violence in Mother’s house.     Id. at 90, 92.

Moreover, Ms. Veith, a therapist at Hoffman Homes, testified that H.L. was

only able to contact Mother fifty percent of time, and Mother failed to

participate in monthly meetings to discuss H.L.’s progress and goals. Id. at

112. Ms. Veith also testified that H.L.’s aggressive behavior and anxiety is

triggered when he cannot get in touch with Mother. 7/23/13, 104-105;

10/28/13, at 31.      Ms. Veith stated that H.L.’s anxiety is a result of

witnessing and experiencing domestic violence in Mother’s residence. N.T.,

10/28/13, at at 29.


                                   - 11 -
J-S32043-14


       Mr. Charlesworth testified that FICS closed its services at the end of

July 2013 because of lack of progress. He testified that CYF was willing to

arrange bi-weekly visits and provide transportation, but Mother did not

attend any of the visits in August or September of 2013. N.T., 11/16/13, at

3-6.

       The testimony established that reunification between the Children and

Mother had been unsuccessful due to Mother’s lack of stable housing and

environment, and her failure to cooperate with CYF.    In the instant matter,

the trial court found that Mother failed to fulfill her parental duties and

responsibilities for two years. Supplemental Trial Court Opinion, 6/24/14, at

10.    The testimony established that the Children are in stable foster

placement, and that adoption is in the best interest of the Children.

Therefore, we are constrained to conclude that the trial court properly

terminated Mother’s parental rights pursuant to section 2511(a)(1). We will

not disturb the trial court’s determinations. In re M.G., 855 A.2d 68, 73-

74.

       The trial court must also consider how terminating Mother’s parental

rights would affect the needs and welfare of Children pursuant to 23

Pa.C.S.A. § 2511(b). Pursuant to section 2511(b), the trial court’s inquiry is

specifically directed to a consideration of whether termination of parental

rights would best serve the developmental, physical and emotional needs of

the child. See In Re C.M.S., 884 A.2d 1284, 1286-87 (Pa. Super. 2005),


                                    - 12 -
J-S32043-14


appeal denied, 587 Pa. 705, 897 A.2d 1183 (2006).       “Intangibles such as

love, comfort, security, and stability are involved in the inquiry into the

needs and welfare of the child.” Id. at 1287 (citation omitted). We have

instructed that the court must also discern the nature and status of the

parent-child bond, with utmost attention to the effect on the child of

permanently severing that bond. See id.

      Here, the trial court concluded that termination of Mother’s parental

rights to the Children would serve their developmental, physical, and

emotional needs and welfare. Supplemental Trial Court Opinion, 6/25/14, at

11. The trial court found that Mother and the Children have an unhealthy

bond. Permanency Review Order, 12/5/13, at 4. With respect to B.L., the

trial court explained:

      [T]here was sufficient evidence to show that there is no
      significant bond with his mother.       After B.L.’s placement,
      [Mother] was sporadic in visits and did not participate in her
      child’s services. B.L. actually looked to [F]oster [M]other as
      B.L.’s mom and the foster home as being his “home.” B.L.
      showed little interest in his mother when she was absent or not
      engaged with services or visits. As we specifically found, if a
      bond existed, it was an “unhealthy” bond. Once the goal was
      changed and an adoptive home identified, B.L. was able to
      attach to the family and is more than ready to make a
      permanent transition to the adoptive home.

Supplemental Trial Court Opinion, 6/25/14, at 10.

      With respect to H.L., the trial court observed:

      [H.L.] clearly had difficulty being apart from [M]other, the
      evidence also supported, and we found, that his bond with
      [M]other was “unhealthy” as well. Any anxiety and stress that
      H.L. felt from being apart from his mother was related to his

                                    - 13 -
J-S32043-14


     concern as to whether she was okay due to his witnessing the
     domestic violence over the years. Even though some concern
     was expressed as to how H.L. would react if [M]other’s parental
     rights were terminated, the evidence subsequently established
     that he was able to move on and start bonding with other pre-
     adoptive parents, as his counselors, Mr. Harper and Jessica
     Veith, predicted and confirmed.

Id. at 10-11.

     While Mother professes that she loves the Children, this Court has held

that a parent’s love of her child, alone, does not preclude a termination.

See In re L.M., 923 A.2d 505, 512 (Pa. Super. 2007). Likewise, we have

stated that the mere existence of a bond or attachment of a child to a parent

will not necessarily result in the denial of a termination petition. See In re

K.K.R.-S., 958 A.2d 529, 535 (Pa. Super. 2008).

     After this Court’s careful review of the record, we find that the

competent evidence supports the trial court’s determination that there was

no bond between Mother and the Children which, if severed, would be

detrimental to the Children, and that the termination of Mother’s parental

rights would best serve the needs and welfare of the Children. Thus, we will

not disturb the trial court’s determinations. See In re M.G., 855 A.2d at

73-74.   We affirm the decrees terminating Mother’s parental rights on the

basis of section 2511(a)(1) and (b).

     Next, we address Mother’s challenge to the change of the permanency

goal for Children to adoption. This Court has stated:




                                    - 14 -
J-S32043-14


      When reviewing an order regarding the change of a placement
      goal of a dependent child pursuant to the Juvenile Act, 42 Pa.
      C.S.A. § 6301, et seq., our standard of review is abuse of
      discretion. When reviewing such a decision, we are bound by
      the facts as found by the trial court unless they are not
      supported in the record.

In re B.S., 861 A.2d 974, 976 (Pa. Super. 2004) (citation omitted).

      In order to conclude that the trial court abused its discretion, we
      must determine that the court’s judgment was manifestly
      unreasonable, that the court did not apply the law, or that the
      court’s action was a result of partiality, prejudice, bias or ill will,
      as shown by the record. We are bound by the trial court’s
      findings of fact that have support in the record. The trial court,
      not the appellate court, is charged with the responsibilities of
      evaluating credibility of the witnesses and resolving any conflicts
      in the testimony. In carrying out these responsibilities, the trial
      court is free to believe all, part, or none of the evidence. When
      the trial court’s findings are supported by competent evidence of
      record, we will affirm even if the record could also support an
      opposite result.

In re A.K., 936 A.2d 528, 533 (Pa. Super. 2007).

      Section 6351(f) of the Juvenile Act sets forth the following pertinent

inquiries for the reviewing court:

      (f) Matters to be determined at permanency hearing.—

      At each permanency hearing, a court shall determine all of the
      following:

         (1) The continuing necessity for and appropriateness of
         the placement.

         (2) The appropriateness, feasibility and extent of
         compliance with the permanency plan developed for the
         child.

         (3) The extent of progress made toward alleviating the
         circumstances which necessitated the original placement.


                                      - 15 -
J-S32043-14


         (4) The appropriateness and feasibility of the current
         placement goal for the child.

         (5) The likely date by which the placement goal for the
         child might be achieved.

         (5.1) Whether reasonable efforts were made to finalize
         the permanency plan in effect.

         (6) Whether the child is safe.

                                       ...

         (9) If the child has been in placement for at least 15 of
         the last 22 months or the court has determined that
         aggravated circumstances exist and that reasonable
         efforts to prevent or eliminate the need to remove the
         child from the child’s parent, guardian or custodian or to
         preserve and reunify the family need not be made or
         continue to be made, whether the county agency has filed
         or sought to join a petition to terminate parental rights
         and to identify, recruit, process and approve a
         qualified family to adopt the child unless:

           (i) the child is being cared for by a relative best suited to
           the physical, mental and moral welfare of the child;

           (ii) the county agency has documented a compelling
           reason for determining that filing a petition to terminate
           parental rights would not serve the needs and welfare of
           the child; or

           (iii) the child’s family has not been provided with
           necessary services to achieve the safe return to the child’s
           parent, guardian or custodian within the time frames set
           forth in the permanency plan.

42 Pa.C.S.A. § 6351(f)(1)-(6), (9).

     In addition:

     The trial court must focus on the child and determine the goal
     with reference to the child’s best interests, not those of the
     parents. “Safety, permanency, and well-being of the child must

                                      - 16 -
J-S32043-14

     take precedence over all other considerations.” Further, at the
     review hearing for a dependent child who has been removed
     from the parental home, the court must consider the statutorily
     mandated factors. “These statutory mandates clearly place the
     trial court’s focus on the best interests of the child.”

In re S.B., 943 A.2d 973, 978 (Pa. Super. 2008) (emphasis in original)

(citations and quotations omitted).

     The record in this case reflects that the trial court appropriately

considered the Children’s best interests in deciding whether to change their

permanency goal to adoption.      The competent and in fact overwhelming

evidence supports the trial court’s determinations, as Mother will cannot

provide proper parental care and control for the Children. Thus, we will not

disturb the trial court’s determinations. See In re M.G., 855 A.2d at 73-74.

     After careful review, we affirm the decrees and orders terminating

Mother’s parental rights on the basis of section 2511(a)(1) and (b), and

changing the permanency goals for the Children to adoption.

     Decrees and orders affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 8/4/2014




                                      - 17 -